Case 6:20-cv-01490-GAP-EJK Document 28 Filed 05/13/21 Page 1 of 2 PageID 187




                        UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

   CHRISTOPH MARQUETTE,

                       Plaintiff,

   v.                                                Case No: 6:20-cv-1490-GAP-EJK

   HOMEADVISOR, INC.,

                       Defendant.


                      ORDER OF DISMISSAL WITH PREJUDICE

         Upon consideration of the Stipulation for Dismissal (Doc. 27), and

   pursuant to Fed. R. Civ. P. 41(a), it is hereby

         ORDERED that this case is DISMISSED with prejudice as to

   Plaintiff’s individual claims and DISMISSED without prejudice as to any

   other member of the putative class’s right to bring claims, each party to bear
Case 6:20-cv-01490-GAP-EJK Document 28 Filed 05/13/21 Page 2 of 2 PageID 188




   its own fees and costs. Any pending motions are DENIED as moot. The

   Clerk is directed to close this file.

           DONE and ORDERED in Chambers in Orlando, Florida on May 13,

   2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                           -2-
